        Case 1:20-cv-03029-LJL Document 4 Filed 04/14/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

PRECISION CASTPARTS CORP., an Oregon
Corporation, and PCC GERMANY
HOLDINGS GMBH, a German business entity,
                                  Petitioners,
                     v.
                                                     Civil Action No. _____________
SCHULZ HOLDING GMBH & CO. KG, a
German Business entity, SCHULZ
EXTRUDED PRODUCTS BETEILIGUNGS
GMBH & CO. KG, a German business entity,
and SCHULZ EXTRUDED PRODUCTS
VERWALTUNGS GMBH, a German business
entity,

                                Respondents.

     RULE 7.1 STATEMENT OF PRECISION CASTPARTS CORP. AND PCC
                    GERMANY HOLDINGS GMBH

               Pursuant to Federal Rule of Civil Procedure Rule 7.1, Petitioners Precision

 Castparts Corp. and PCC Germany Holdings GbmH disclose as follows:

               Petitioner Precision Castparts Corp. is an Oregon corporation wholly

 owned by Berkshire Hathaway Inc., a publicly held corporation.

               Petitioner PCC Germany Holdings GbmH is a limited liability company

 organized under the laws of Germany that is a wholly-owned subsidiary of Precision

 Castparts Corp., which is a wholly-owned subsidiary of Berkshire Hathaway Inc.
      Case 1:20-cv-03029-LJL Document 4 Filed 04/14/20 Page 2 of 2




DATED: April 14, 2020
                                  CRAVATH, SWAINE & MOORE LLP,

                                    by     /s/ Justin C. Clarke
                                                      Robert H. Baron
                                                      Justin C. Clarke
                                                    Members of the Firm

                                          Worldwide Plaza
                                            825 Eighth Avenue
                                                New York, NY 10019
                                                   (212) 474-1000
                                                       rbaron@cravath.com
                                                       jcclarke@cravath.com

                                          Attorneys for Petitioners Precision
                                          Castparts Corp. and PCC Germany
                                          Holdings GmbH




                                      2
